 Case 3:20-cv-00835-RJD Document 16 Filed 09/01/21 Page 1 of 2 Page ID #53




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ERVIN HARRIS,
 #M54649,

                        Plaintiff,
                                                   Case No. 20-cv-00835-RJD
 v.

 C/O BURTON,
 C/O DUBREE, and
 SERGEANT GREEK,

                        Defendants.

                           MEMORANDUM AND ORDER

MAGISTRATE JUDGE REONA J. DALY:

       Plaintiff Ervin Harris filed this action pursuant to 42 U.S.C. § 1983 for violations of his

constitutional rights that occurred while he was incarcerated at Shawnee Correctional Center. The

Complaint did not survive screening under 28 U.S.C. § 1915A and was dismissed without

prejudice. (Doc. 15). The Court granted Harris an opportunity to clarify his claims in an amended

complaint. He was directed to file a First Amended Complaint on or before June 29, 2021.

Additionally, Harris was warned that the action would be dismissed with prejudice and that the

dismissal would count as a “strike” under 28 U.S.C. § 1915(g) if he failed to file an amended

complaint by the deadline. (Id.).

       Harris missed the deadline. More than two months have passed since it expired, and he has

not requested an extension or filed an amended complaint. The Court will not allow this matter to

linger indefinitely. Accordingly, this action shall be dismissed with prejudice for failure to comply

with a Court Order (Doc. 15) and for failure to prosecute. See FED. R. CIV. P. 41(b).



                                           Page 1 of 2
 Case 3:20-cv-00835-RJD Document 16 Filed 09/01/21 Page 2 of 2 Page ID #54




       For these reasons, this action is DISMISSED with prejudice, based on Harris’s failure to

comply with the Court’s Order to file a First Amended Complaint on or before June 29, 2021,

(Doc. 15), and failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128

F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal

counts as one of his three allotted “strikes” within the meaning of Section 1915(g).

       If Harris wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If he does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Harris must

list each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal

in forma pauperis. See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is found to be

nonmeritorious, Harris may also incur another “strike.” A proper and timely motion filed pursuant

to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P.

4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of

judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: September 1, 2021



                                                       s/ Reona J. Daly
                                                       Hon. Reona J. Daly
                                                       United States Magistrate Judge




                                            Page 2 of 2
